PER CURIAM.
Fisher Island Holdings, Inc. [Holdings] appeals from a non-final order in favor of Bernard J. Korman, etc. That order extended the voting period for determining Fisher Island Club [Club] members’ approval of Club’s offer to purchase certain unimproved property on Fisher Island. We affirm.
We find, however, that the order entered by the trial court is in the nature of an injunction, and Holdings is entitled to all of the protections of such, including the protection of a bond. We therefore remand with instructions for the trial court to commence proceedings consistent with this opinion, and to enter an order that satisfies all of the requirements of a temporary injunction, in accordance with Florida Rule of Civil Procedure 1.610, including the requirement of a bond.
Affirmed, but remanded for further proceedings consistent herewith.